Citation Nr: 1536906	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-11 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 percent for post-operative discectomy and fusion, cervical spine, C5-C7 ("cervical spine disability").

2.  Entitlement to service connection for a right elbow disability, to include as secondary to the service-connected cervical spine disability.

3.  Entitlement to service connection for a left wrist disorder, to include as secondary to the service-connected cervical spine disability.

4.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974, December 1979 to December 1982, October 1999 to August 2000, and January 2003 to September 2007.

This matter come before the Board of Veterans' Appeals (Board) on appeal from  a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and a June 2009 rating decision by the RO in Bay Pines, Florida.  The December 2007 rating decision granted service connection for the cervical spine disability, assigning a 10 percent disability rating effective September 12, 2007.  The June 2009 rating decision denied service connection for a right elbow disability and left wrist disability.

In January 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the RO, and a transcript of that hearing is of record.  In a March 2014 letter, the Board notified the Veteran that the VLJ was no longer employed by the Board and that he had the right to another hearing.  See 38 C.F.R. § 20.717 (2014).  In response, the Veteran requested a hearing before a VLJ; however, in July 2015 he withdrew his hearing request.  Accordingly, the Board may proceed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, this matter must be remanded again to ensure that there is a complete record upon which to decide the Veteran's increased ratings and TDIU claims so that he is afforded every possible consideration.

An August 2012 Supplemental Statement of the Case (SSOC) notice response indicates that the Veteran was scheduled for a follow-up examination at the Andrews Institute in Pensacola, Florida.  In addition, a July 2015 letter from the Veteran indicates that the Veteran had requested medical records to support his claims that he had not yet received.  No treatment records from the Andrews Institute have associated with the claims file, nor have any medical records been associated with the claims file since the Veteran's July 2015 letter.  The RO should attempt to associate these records with the claims file.  

In addition, the most recent VA treatment records associated with the claims file are from June 2012.  The RO should obtain all relevant VA treatment records dated from July 2012 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Finally, although a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, has already been sent to the Veteran for completion, it should be sent again to provide the Veteran with another opportunity to submit his employment information. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any relevant non-VA treatment records, including records from the Andrews Institute in Pensacola, Florida.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

2.  Send a VA Form 21-8940 to the Veteran for completion, and subsequently send a VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, to the former employers listed on the Veteran's submitted VA Form 21-8940.

3.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from July 2012 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




